 

Exhibit 10.2

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made as of the
date set forth on Schedule I hereto (the “Grant Date”), by and between the
issuer identified in Schedule I hereto (the “Company”), and Michael George (the
“Grantee”).

The Company has adopted the incentive plan identified on Schedule I hereto (as
has been or may hereafter be amended, the “Plan”), a copy of which is attached
via a link at the end of this online Agreement as Exhibit A and by this
reference made a part hereof, for the benefit of eligible persons as specified
in the Plan.  Capitalized terms used and not otherwise defined in this Agreement
will have the meanings ascribed to them in the Plan.

Pursuant to the Plan, the Plan Administrator (as defined on Schedule I hereto)
has determined that it would be in the interest of the Company and its
stockholders to award Options to the Grantee, subject to the conditions and
restrictions set forth herein and in the Plan, in order to provide the Grantee
with additional remuneration for services rendered, to encourage the Grantee to
remain in the service or employ of the Company or its Subsidiaries and to
increase the Grantee’s personal interest in the continued success and progress
of the Company.

The Company and the Grantee therefore agree as follows:

1. Definitions.  The following terms, when used in this Agreement, have the
following meanings:

“Base Price” means, with respect to Common Stock for which Options are granted
hereunder, the amount set forth on Schedule I hereto as the Base Price for such
Common Stock, which is the Fair Market Value of a share of such Common Stock on
the Grant Date.

“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.

“Cause” has the meaning specified in the Employment Agreement.

“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.  

“Common Stock” has the meaning specified in Schedule I hereto.

“Company” has the meaning specified in the preamble to this Agreement.

“Disability” has the meaning specified in the Employment Agreement.

“Employment Agreement” means the Employment Agreement entered into between the
Grantee and QVC effective as of December 16, 2015, as the same may be amended
from time to time.

“Good Reason” has the meaning specified in the Employment Agreement.

“Grant Date” has the meaning specified in the preamble to this Agreement.





--------------------------------------------------------------------------------

 



“Grantee” has the meaning specified in the preamble to this Agreement.

“Options” has the meaning specified in Section 2.

“Option Share” has the meaning specified in Section 4(c)(i).

“Option Termination Date” has the meaning specified in Schedule I hereto.

“Plan” has the meaning specified in the recitals of this Agreement.

“Plan Administrator” has the meaning specified in Schedule I hereto.

“Protected Termination” means a termination of the Grantee’s employment with the
Company or a Subsidiary by the Company or such Subsidiary without Cause or by
the Grantee with Good Reason.

“QVC” means QVC, Inc., a Delaware corporation that is a wholly-owned subsidiary
of the Company.

“Required Withholding Amount” has the meaning specified in Section 5.

“Section 409A” has the meaning specified in Section 21.

“Term” has the meaning specified in Section 2.

“Unvested Fractional Option” has the meaning specified in Section 3(b).

“Vesting Date” has the meaning specified in Section 3(a).

“Vesting Percentage” has the meaning specified in Section 3(a)..

2. Award.  Pursuant to the terms of the Plan and in consideration of the
covenants and promises of the Grantee herein contained, the Company hereby
awards to the Grantee as of the Grant Date nonqualified stock options to
purchase from the Company at the Base Price, 577,158 shares of Common Stock,
subject to the conditions and restrictions set forth in this Agreement and in
the Plan (the “Options”).  The Options are exercisable as set forth in Section 3
during the period commencing on the Grant Date and expiring at the Close of
Business on the Option Termination Date (the “Term”), subject to earlier
termination as provided in Section 7 below.  However, if the Term expires when
trading in the Common Stock is prohibited by law or the Company’s insider
trading policy, then the Term shall expire on the 30th day after the expiration
of such prohibition.    

3. Conditions of Exercise.  Unless otherwise determined by the Plan
Administrator in its sole discretion, the Options will be exercisable only in
accordance with the conditions stated in this Section 3.

(a) Except as otherwise provided in Section 10.1(b) of the Plan, the Options may
be exercised only to the extent they have become exercisable in accordance with
the provisions of this Section 3(a) or Section 3(b), and subject to the
provisions of Section 3(c).  That number of Options that is equal to the
fraction or percentage

2

 

--------------------------------------------------------------------------------

 



specified on Schedule I hereto (the “Vesting Percentage”) of the total number of
Options that are subject to this Agreement, in each case rounded down to the
nearest whole number of Options, shall become exercisable on each of the dates
specified on Schedule I hereto (each such date, together with any other date on
which Options vest pursuant to this Agreement, a “Vesting Date”).

(b) If rounding pursuant to Section 3(a) prevents any portion of an Option from
becoming exercisable on a particular Vesting Date (any such portion, an
“Unvested Fractional Option”), one additional Option to purchase a share of the
type of Common Stock covered by such Option will become exercisable on the
earliest succeeding Vesting Date on which the cumulative fractional amount of
all Unvested Fractional Options to purchase shares of such type of Common Stock
(including any Unvested Fractional Option created on such succeeding Vesting
Date) equals or exceeds one whole Option, with any excess treated as an Unvested
Fractional Option thereafter subject to the application of this Section
3(b).  Any Unvested Fractional Option comprising part of a whole Option that
vests pursuant to the preceding sentence will thereafter cease to be an Unvested
Fractional Option.

(c) Notwithstanding the foregoing, (i) in the event that any date on which
Options would otherwise become exercisable is not a Business Day, such Options
will become exercisable on the first Business Day following such date, (ii) all
Options will become exercisable on the date of the Grantee’s termination of
employment if (A) the Grantee’s employment with the Company or a Subsidiary
terminates by reason of Disability or (B) the Grantee dies while employed by the
Company or a Subsidiary, and (iii) if the Grantee’s employment with the Company
or a Subsidiary is terminated in a Protected Termination, any unvested Options
will become exercisable to the extent, if any, indicated on Schedule I.

(d) To the extent the Options become exercisable, such Options may be exercised
in whole or in part (at any time or from time to time, except as otherwise
provided herein) until expiration of the Term or earlier termination thereof.

(e) The Grantee acknowledges and agrees that the Plan Administrator, in its
discretion and as contemplated by Section 3.3 of the Plan, may adopt rules and
regulations from time to time after the date hereof with respect to the exercise
of the Options and that the exercise by the Grantee of Options will be subject
to the further condition that such exercise is made in accordance with all such
rules and regulations as the Plan Administrator may determine are applicable
thereto.

4. Manner of Exercise.  Options will be considered exercised (as to the number
of Options specified in the notice referred to in Section 4(c)(i)) on the latest
of (a) the date of exercise designated in the written notice referred to in
Section 4(c)(i), (b) if the date so designated is not a Business Day, the first
Business Day following such date or (c) the earliest Business Day by which the
Company has received all of the following:

(i) Written notice, in such form as the Plan Administrator may require,
containing such representations and warranties as the Plan Administrator may
require and designating, among other things, the date of exercise and the number

3

 

--------------------------------------------------------------------------------

 



of shares of Common Stock to be purchased by exercise of Options (each, an
“Option Share”);

(ii) Payment of the Base Price for each Option Share in any (or a combination)
of the following forms:  (A) cash, (B) check, (C) the delivery, together with a
properly executed exercise notice, of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds required to
pay such Base Price (and, if applicable, the Required Withholding Amount as
described in Section 5) or (D) at the option of the Company, the delivery of
irrevocable instructions via the Company’s online grant and administration
program for the Company to withhold the number of shares of Common Stock (valued
at the Fair Market Value of such Common Stock on the date of exercise) required
to pay the Base Price (and, if applicable, the Required Withholding Amount as
described in Section 5) that would otherwise be delivered by the Company to the
Grantee upon exercise of the Options; and

(iii) Any other documentation that the Plan Administrator may reasonably
require.

5. Mandatory Withholding for Taxes.  The Grantee acknowledges and agrees that
the Company will deduct from the shares of Common Stock otherwise payable or
deliverable upon exercise of any Options that number of shares of Common Stock
(valued at the Fair Market Value of such Common Stock on the date of exercise)
that is equal to the amount of all national, federal, state and other
governmental taxes required to be withheld by the Company or any Subsidiary of
the Company upon such exercise, as determined by the Company (the “Required
Withholding Amount”), unless provisions to pay such Required Withholding Amount
have been made to the satisfaction of the Company.  If the Grantee elects to
make payment of the Base Price by delivery of irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale or loan proceeds
required to pay the Base Price, such instructions may also include instructions
to deliver the Required Withholding Amount to the Company.  In such case, the
Company will notify the broker promptly of its determination of the Required
Withholding Amount.

6. Payment or Delivery by the Company.  As soon as practicable after receipt of
all items referred to in Section 4, and subject to the withholding referred to
in Section 5, the Company will deliver or cause to be delivered to the Grantee
certificates issued in the Grantee’s name for, or cause to be transferred to a
brokerage account through Depository Trust Company for the benefit of the
Grantee, the number of shares of Common Stock purchased by exercise of
Options.  Any delivery of shares of Common Stock will be deemed effected for all
purposes when certificates representing such shares have been delivered
personally to the Grantee or, if delivery is by mail, when the stock transfer
agent of the Company has deposited the certificates in the United States mail,
addressed to the Grantee or at the time the stock transfer agent initiates
transfer of shares to a brokerage account through Depository Trust Company for
the benefit of the Grantee, if applicable.

7. Early Termination of Options.  Subject to any longer period of exercisability
specified in Schedule I hereto, the Options will terminate, prior to the
expiration of the Term, at the time specified below:



4

 

--------------------------------------------------------------------------------

 



(a) Subject to Section 7(b), if the Grantee’s employment with the Company or a
Subsidiary is terminated other than (i) by the Company or such Subsidiary for
Cause or (ii) by reason of death or Disability, then the Options will terminate
at the Close of Business on the first Business Day following the expiration of
the 90-day period that began on the date of termination of the Grantee’s
employment.

(b) If the Grantee dies while employed by the Company or a Subsidiary, or prior
to the expiration of a period of time following termination of the Grantee’s
employment during which the Options remain exercisable as provided in Section
7(a) or Section 7(c), as applicable, the Options will terminate at the Close of
Business on the first Business Day following the expiration of the two-year
period that began on the date of the Grantee’s death. 

(c) Subject to Section 7(b), if the Grantee’s employment with the Company or a
Subsidiary terminates by reason of Disability, then the Options will terminate
at the Close of Business on the first Business Day following the expiration of
the two-year period that began on the date of termination of the Grantee’s
employment.

(d) If the Grantee’s employment with the Company or a Subsidiary is terminated
by the Company or such Subsidiary for Cause, then the Options will terminate
immediately upon such termination of the Grantee’s employment.

In any event in which Options remain exercisable for a period of time following
the date of termination of the Grantee’s employment as provided above or on
Schedule I, the Options may be exercised during such period of time only to the
extent the same were exercisable as provided in Section 3 effective as of such
date of termination of the Grantee’s employment.  Notwithstanding any period of
time referenced in this Section 7 or any other provision of this Section 7 that
may be construed to the contrary, the Options will in any event terminate upon
the expiration of the Term.

Unless the Plan Administrator otherwise determines, a change of the Grantee’s
employment from the Company to a Subsidiary or from a Subsidiary to the Company
or to another Subsidiary will not be considered a termination of the Grantee’s
employment for purposes of this Agreement if such change of employment is made
at the request or with the express consent of the Company.  Unless the Plan
Administrator otherwise determines, however, any such change of employment that
is not made at the request or with the express consent of the Company will be a
termination of the Grantee’s employment within the meaning of this Agreement.

8. Nontransferability.    Options are not transferable (either voluntarily or
involuntarily), before or after the Grantee’s death, except as follows: (a)
during Grantee’s lifetime, pursuant to a Domestic Relations Order, issued by a
court of competent jurisdiction, that is not contrary to the terms and
conditions of the Plan or this Agreement, and in a form acceptable to the Plan
Administrator; or (b) after the Grantee’s death, by will or pursuant to the
applicable laws of descent and distribution, as may be the case.  Any person to
whom Options are transferred in accordance with the provisions of the preceding
sentence shall take such Options subject to all of the terms and conditions of
the Plan and this Agreement, including that the vesting and termination
provisions of this Agreement will continue to be applied with respect to the
Grantee.  Options are exercisable only by the Grantee (or, during the Grantee’s
lifetime, by the Grantee’s court appointed

5

 

--------------------------------------------------------------------------------

 



legal representative) or a person to whom the Options have been transferred in
accordance with this Section.

9. No Stockholder Rights.  Prior to the exercise of Options in accordance with
the terms and conditions set forth in this Agreement, the Grantee will not be
deemed for any purpose to be, or to have any of the rights of, a stockholder of
the Company with respect to any shares of Common Stock represented by the
Options, nor will the existence of this Agreement affect in any way the right or
power of the Company or its stockholders to accomplish any corporate act,
including, without limitation, the acts referred to in Section 10.16 of the
Plan.

10. Adjustments. 

(a) The Options will be subject to adjustment (including, without limitation, as
to the Base Price) in such manner as the Plan Administrator, in its sole
discretion, deems equitable and appropriate in connection with the occurrence of
any of the events described in Section 4.2 of the Plan following the Grant Date.
 

(b) In the event of any Approved Transaction, Board Change or Control Purchase
following the Grant Date, the Options may become exercisable in accordance with
Section 10.1(b) of the Plan.

11. Restrictions Imposed by Law.  Without limiting the generality of Section
10.8 of the Plan, the Grantee will not exercise the Options, and the Company
will not be obligated to make any cash payment or issue or cause to be issued
any shares of Common Stock, if counsel to the Company determines that such
exercise, payment or issuance would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
shares of Common Stock are listed or quoted.  The Company will in no event be
obligated to take any affirmative action in order to cause the exercise of the
Options or the resulting payment of cash or issuance of shares of Common Stock
to comply with any such law, rule, regulation or agreement.

12. Notice.  Unless the Company notifies the Grantee in writing of a different
procedure or address, any notice or other communication to the Company with
respect to this Agreement will be in writing and will be delivered personally or
sent by first class mail, postage prepaid, to the address specified for the
Company in Schedule I hereto.  Unless the Company elects to notify the Grantee
electronically pursuant to the online grant and administration program or via
email, any notice or other communication to the Grantee with respect to this
Agreement will be in writing and will be delivered personally, or will be sent
by first class mail, postage prepaid, to the Grantee’s address as listed in the
records of the Company or any Subsidiary of the Company on the Grant Date,
unless the Company has received written notification from the Grantee of a
change of address.

13. Amendment.  Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Plan
Administrator as contemplated by Section 10.7(b) of the Plan.  Without limiting
the generality of the foregoing, without the consent of the Grantee:

(a) this Agreement may be amended or supplemented from time to time as approved
by the Plan Administrator (i) to cure any ambiguity or to correct or

6

 

--------------------------------------------------------------------------------

 



supplement any provision herein that may be defective or inconsistent with any
other provision herein, (ii) to add to the covenants and agreements of the
Company for the benefit of the Grantee or surrender any right or power reserved
to or conferred upon the Company in this Agreement, subject to any required
approval of the Company’s stockholders, and provided, in each case, that such
changes or corrections will not adversely affect the rights of the Grantee with
respect to the Award evidenced hereby or (iii) to make such other changes as the
Company, upon advice of counsel, determines are necessary or advisable because
of the adoption or promulgation of, or change in the interpretation of, any law
or governmental rule or regulation, including any applicable federal or state
securities laws; and

(b) subject to any required action by the Board of Directors or the stockholders
of the Company, the Options granted under this Agreement may be canceled by the
Plan Administrator and a new Award made in substitution therefor, provided that
the Award so substituted will satisfy all of the requirements of the Plan as of
the date such new Award is made and no such action will adversely affect any
Options to the extent then exercisable.

14. Grantee Employment.  Nothing contained in the Plan or this Agreement, and no
action of the Company or the Plan Administrator with respect thereto, will
confer or be construed to confer on the Grantee any right to continue in the
employ of QVC, the Company or any Subsidiary, or interfere in any way with the
right of QVC to terminate the Grantee’s employment at any time, with or without
Cause, subject to the provisions of the Employment Agreement.

15. Nonalienation of Benefits.  Except as provided in Section 8, (a) no right or
benefit under this Agreement will be subject to anticipation, alienation, sale,
assignment, hypothecation, pledge, exchange, transfer, encumbrance or charge,
and any attempt to anticipate, alienate, sell, assign, hypothecate, pledge,
exchange, transfer, encumber or charge the same will be void, and (b) no right
or benefit hereunder will in any manner be subjected to or liable for the debts,
contracts, liabilities or torts of the Grantee or other person entitled to such
benefits.

16. Governing Law.  This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado.  Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Colorado in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum.

17. Construction.  References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan.  All references to “Sections” in
this Agreement shall be to Sections of this Agreement unless explicitly stated
otherwise.  The word “include” and all variations thereof are used in an
illustrative sense and not in a limiting sense.  All decisions of the Plan
Administrator upon questions regarding the Plan or this Agreement will be
conclusive.  Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan will control.  The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.



7

 

--------------------------------------------------------------------------------

 



18. Rules by Plan Administrator.  The rights of the Grantee and the obligations
of the Company hereunder will be subject to such reasonable rules and
regulations as the Plan Administrator may adopt from time to time.

19. Entire Agreement.  This Agreement, together with the applicable provisions
of the Employment Agreement, is in satisfaction of and in lieu of all prior
discussions and agreements, oral or written, between the Company and the Grantee
regarding the subject matter hereof.  The Grantee and the Company hereby declare
and represent that no promise or agreement not expressed herein or in the
Employment Agreement has been made and that this Agreement, together with the
Employment Agreement, contains the entire agreement among the Grantee, the
Company and QVC with respect to the Award and replaces and makes null and void
any prior agreements among the Grantee, the Company and QVC regarding the
Award.  Subject to the restrictions set forth in Sections 8 and 15, this
Agreement will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.

20. Grantee Acknowledgment.  The Grantee will signify acceptance of the terms
and conditions of this Agreement by acknowledging the acceptance of this
Agreement via the procedures described in the online grant and administration
program utilized by the Company.

21. Code Section 409A Compliance.  To the extent that Section 409A of the Code
or the related regulations and Treasury pronouncements (“Section 409A”) are
applicable to the Grantee in connection with the Award, this Award is subject to
the provisions of Section 10.17 of the Plan regarding Section 409A.

22. Administrative Blackouts.  In addition to its other powers under the Plan,
the Plan Administrator has the authority to suspend (i) the exercise of Options
and (ii) any other transactions under the Plan as it deems necessary or
appropriate for administrative reasons.

23. Stock Ownership Guidelines.  This Award may be subject to any applicable
stock ownership guidelines adopted by the Company, as amended or superseded from
time to time.

 

*****





8

 

--------------------------------------------------------------------------------

 



Schedule I

to Qurate Retail, Inc.

Nonqualified Stock Option Agreement

 

Grant Date:

August 15, 2018

 

Issuer/Company:

Qurate Retail, Inc., a Delaware corporation

 

Plan:

Qurate Retail, Inc. 2016 Omnibus Incentive Plan (Amended and Restated as of May
23, 2018), as the same may be amended from time to time

 

Plan Administrator:

The Compensation Committee of the Board of Directors of the Company appointed by
the Board of Directors of the Company pursuant to Section 3.1 of the Plan to
administer the Plan

 

Common Stock:

The Company’s Series A Common Stock (“QRTEA Common Stock”)

 

Option Termination Date:

August 15, 2025

 

 

Base Price:

QRTEA Common Stock:  $22.18

 

Vesting Percentage:

50%

 

Vesting Dates:

December 15, 2019

December 15, 2020

 



9

 

--------------------------------------------------------------------------------

 



Additional Vesting Terms Upon Protected Termination:

If the Grantee’s employment with the Company or a Subsidiary is terminated in a
Protected Termination prior to December 15, 2020,  certain Options will become
exercisable effective as of the date of such termination of the Grantee’s
employment with the Company or a Subsidiary (the “Termination Date”) if the
Release Conditions (as defined below) are met. The Grantee acknowledges that
while certain Options will retroactively vest effective as of the Termination
Date if the Release Conditions are met, the Grantee will nonetheless not be able
to exercise any such Options unless and until such conditions are met.

 

“Release Conditions” means satisfaction of the following conditions: (1) not
later than 60 days following the Termination Date the Grantee has executed and
delivered to the Company in accordance with the notice requirements of this
Agreement, a general release agreement in a form satisfactory to the Company and
(2) not later than 60 days following the Termination Date such release has
become irrevocable in accordance with its terms.

 

The Options that become vested on each of the Vesting Dates specified above on
this Schedule I are referred to as individual “Tranches” (i.e., there are two
Tranches under this Award).  If the Release Conditions are met, then a pro rata
portion of each Tranche of Options that is not fully vested on the Termination
Date will vest effective as of the Termination Date, such pro rata portion with
respect to each such Tranche of Options to be equal to the product of “A”
multiplied by “B,” where “A” equals the number of Options in such Tranche that
are not vested on the Termination Date, and “B” is a fraction, the numerator of
which is the number of calendar days that have elapsed from the Grant Date
through the Termination Date, and the denominator of which is the number of days
in the entire vesting period for such Tranche (in no event to exceed the total
number of unvested Options in such Tranche as of the Termination Date). For
purposes of this Agreement, the vesting period for each Tranche of Options is
the period that begins on the Grant Date and ends on the Vesting Date for such
Tranche.

 

10

 

--------------------------------------------------------------------------------

 



Additional Exercisability Terms:

Section 7 of the Option Agreement is amended as follows:

 

1.        If the Release Conditions (as defined in Schedule I hereto) are met,
the following sentence is added to the end of Section 7(b): 

 

If the Grantee dies prior to the expiration of a period of time following
termination of the Grantee’s employment during which the Options remain
exercisable as provided in Section 7(e), the Options will terminate at the Close
of Business on the first Business Day following the expiration of the two-year
period that began on the date of the Grantee’s death.

 

2.If the Release Conditions are met, the following provisions are added as
Section 7(e):

 

Subject to Section 7(b), if the Grantee’s employment with the Company or a
Subsidiary is terminated in a Protected Termination, the Options will terminate
at the Close of Business on the first Business Day following the expiration of
the two-year period that began on the date of such Protected Termination

. 

11

 

--------------------------------------------------------------------------------

 



Additional Provisions Applicable to Grantee:

Forfeiture for Misconduct and Repayment of Certain Amounts.  If (i) a material
restatement of any financial statement of the Company (including any
consolidated financial statement of the Company and its consolidated
Subsidiaries) is required and (ii) in the reasonable judgment of the Plan
Administrator, (A) such restatement is due to material noncompliance with any
financial reporting requirement under applicable securities laws and (B) such
noncompliance is a result of misconduct on the part of the Grantee, the Grantee
will repay to the Company Forfeitable Benefits received by the Grantee during
the Misstatement Period in such amount as the Plan Administrator may reasonably
determine, taking into account, in addition to any other factors deemed relevant
by the Plan Administrator, the extent to which the market value of Common Stock
during the Misstatement Period was affected by the error(s) giving rise to the
need for such restatement.  “Forfeitable Benefits” means (i) any and all cash
and/or shares of Common Stock received by the Grantee (A) upon the exercise
during the Misstatement Period of any SARs held by the Grantee or (B) upon the
payment during the Misstatement Period of any Cash Award or Performance Award
held by the Grantee, the value of which is determined in whole or in part with
reference to the value of Common Stock, and (ii) any proceeds received by the
Grantee from the sale, exchange, transfer or other disposition during the
Misstatement Period of any shares of Common Stock received by the Grantee upon
the exercise, vesting or payment during the Misstatement Period of any Award
held by the Grantee.  By way of clarification, “Forfeitable Benefits” will not
include any shares of Common Stock received upon exercise of any Options during
the Misstatement Period that are not sold, exchanged, transferred or otherwise
disposed of during the Misstatement Period. “Misstatement Period” means the
12-month period beginning on the date of the first public issuance or the filing
with the Securities and Exchange Commission, whichever occurs earlier, of the
financial statement requiring restatement.

 

Other Clawback Policies:

Notwithstanding any other provisions in the Plan, this Award shall be subject to
recovery or clawback by the Company under any clawback policy adopted by the
Company in accordance with SEC regulations or other applicable law, as amended
or superseded from time to time.

 

Company Notice Address:

Qurate Retail, Inc.

12300 Liberty Boulevard

Englewood, Colorado 80112

Attn:  Chief Legal Officer

 

 

 

 

12

 

--------------------------------------------------------------------------------